DETAILED ACTION
Status of Claims
This is a final office action on the merits in response to the amendments and arguments filed on 3 February 2022.
Claims 1, 8, 9, and 10 were amended. Claims 1-10 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims not listed below are rejected for dependency.

identifying anomalies present in the plurality of data clusters, based on the optimal parameter set, wherein the anomalies represent fraudulent traffic related to the online advertisement.” There is insufficient description of the identified limitation to satisfy the written description requirement. The most relevant portion of the original disclosure states at Page 13, Lines 15-19:
At block 310, anomalies in a plurality of clusters may be identified based on the optimal parameter set. The anomalies may represent fraudulent traffic related to the advertisement. In an embodiment, upon understanding structure and properties of the anomalies, the anomalies may be classified based on payment status, source, and/or geography, to detect fraudulent advertisement traffic. 

The above disclosure merely repeats the limitation of the claim, and provides no explanation for how anomalies are identified based on the optimal parameter set. The remainder of the original disclosure does not appear to go into any detail regarding the identification of anomalies. 
Note MPEP 2163: “The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under 35 U.S.C. 112, first paragraph, because the specification taught only one particular method for making a seamless DWT and there was no evidence that the specification contemplated a more generic method.” The present claims include expansive claim language that includes any way of identifying anomalies based on a maximal variance parameter set. However, unlike the disclosure in LizardTech, the present claims do not even provide one embodiment for how to achieve the claimed result. 
Further note MPEP 2163.03: “a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated.” The present claims appear to raise both issues identified in 2163.03: the claims define the invention in functional language specifying a desired result with no disclosure as to how the function is performed or result is achieved, and the claims further claim a genus of functionality without any evidence that the genus was contemplated. 
Based on the lack of details regarding how the identification is implemented, one of ordinary skill in the art would not recognize applicant as possessing the identified limitation at the time of filing. Thus the claim is rejected for lack of written description support. Claim 10 is similarly rejected. 

Amended claim 8 recites the non-original limitation “classifying the properties of the anomalies.” Applicant’s remarks do not particularly identify support for the amendments, instead only pointing to the entire originally filed specification as support. After a review of the specification, it is not clear where the identified limitation is supported by the originally filed specification. While the specification references the classification of the anomalies (e.g., Pages 3, 4, and 13 of the specification), it does not appear to discuss or support classification of properties of an anomaly. Thus because the original disclosure does not appear to support this non-original limitation, one of ordinary skill in the art would not conclude that applicant was in possession of the claimed invention at the time of filing. 

Claim 9 recites the original limitation “verifying presence of the fraudulent traffic related to the advertisement using Benford’s law.” There is insufficient description of the identified limitation to satisfy the written description requirement. The most relevant portion of the original disclosure states at Page 14, Lines 18-31: 
In another embodiment, various calculations might be performed on the advertisement data to arrive at a conclusion that at least some portion of the20 advertisement data is fraudulent. In one aspect, presence of the fraudulent advertisement traffic may be verified using Benford's law. Benford's law, also known law of anomalous numbers or first digit law, states that in listings, table of statistics, etc., a number leading with a digit "1" tend to occur with much greater probability than any other digit (i.e. from 2 to 9). Benford's law may be represented as 
P(D = d) = Log10(1+1/d)
where, d =1,2,3... 

Using Benford's law, the system 200 may deterministically detect the fraudulent advertisement traffic at conversion. Conversion corresponds to an essential action, such as purchase or dialing/calling a business, against clicking of an advertisement. 


Note MPEP 2163: “The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under 35 U.S.C. 112, first paragraph, because the specification taught only one particular method for making a seamless DWT and there was no evidence that the specification contemplated a more generic method.” The present claims include expansive claim language that includes any way of using Benford’s law to verify fraudulent traffic. However, unlike the disclosure in LizardTech, the present claims do not even provide one embodiment for how to achieve the claimed result. 
Further note MPEP 2163.03: “a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated.” The present claims appear to raise both issues identified in 2163.03: the claims define the invention in functional language specifying a desired result with no disclosure as to how the function is performed or result is achieved, and the claims further claim a genus of functionality without any evidence that the genus was contemplated. 
Based on the lack of details regarding how Benford’s law is used to verify the presence of fraudulent traffic, one of ordinary skill in the art would not recognize applicant as possessing the identified limitation at the time of filing. Thus the claim is rejected for lack of written description support. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims not listed below are rejected for dependency. 

Claim 8 recites “classifying the properties of the anomalies based on at least one of payment status, source of transaction, and geography of transaction, to identify the fraudulent traffic related to the advertisement.” One of ordinary skill in the art would not be able to parse the meaning of the identified limitation. It is totally unclear how fraudulent advertisement traffic relates to either “payment status” or a “transaction”, and thus one of ordinary skill in the art would not understand what it means to classify an anomaly based on these factors. As such, one of ordinary skill in the art would not be able to determine the scope of the claim, rendering the claim indefinite. 

Claim 9 recites “deterministically detecting the fraudulent traffic related to the advertisement.” The specification does not define or suggest what it meant by “deterministically” detecting fraudulent traffic, and there is no plain and ordinary meaning in the art for such a term. As such, one of ordinary skill in the art would not be able to determine the scope of the claim, rendering the claim indefinite.

Claim 9 recites “the advertisement corresponding to a predefined action against clicking of the advertisement.” The specification does not define or suggest what “against clicking of the advertisement” 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1, which is representative of claim 10, recites a method of identifying advertisement fraud, the method comprising: collecting a first set of parameters related to users' activities on an online platform accessed through an online advertisement, wherein the first set of parameters comprise at least one of impression level parameters, click level parameters, install level parameters, and event level parameters, wherein the users' activities are collected over a predetermined period of time; deriving a second set of parameters by performing feature engineering on the first set of parameters; reducing dimensions of the second set of parameters using a dimensionality reduction technique to obtain a reduced set of parameters, and generating a plurality of data clusters from the reduced set of parameters; identifying an optimal parameter set from the reduced set of parameters, wherein the optimal parameter set has highest variance among the reduced set of parameters; and identifying anomalies present in the plurality of data clusters, based on the optimal parameter set, wherein the anomalies represent fraudulent traffic related to the online advertisement. These limitations describe a process of identifying advertisement fraud, which is unambiguously a marketing or advertising activity. As such, the claims are determined to recite an abstract idea.
Under the 2019 PEG, the additional elements of the claims are considered for whether they integrate a recited abstract idea into a practical application. Claim 1 recites no additional elements. Claim 10 recites a system comprising a processor and a memory. This additional element is recited at an extreme level of generality, and may be interpreted as a generic computing device used to implement the abstract idea. Under the 2019 PEG, the use of a generic computing device to implement an abstract idea does not integrate that abstract idea into a practical application. As such, this additional element does not 
In Step 2B of the Mayo/Alice analysis, the additional elements of the claims are considered for whether they amount to significantly more than the abstract idea. As previously noted, Claim 1 recites no additional element and Claim 10 recites an additional element which may be interpreted as a generic computing device used to implement the abstract idea. However, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements do not provide an inventive concept and do not constitute significantly more. There are no other additional elements. Thus the additional elements do not amount to significantly more than the abstract idea. Thus the independent claims are not patent eligible.  
Claims 2-9 further narrow the abstract idea, but the claims continue to recite an abstract idea. Claims 2-9 do not recite any further additional elements. The previously identified additional elements fail to either integrate the narrowed abstract idea into a practical application, or amount to significantly more than the narrowed abstract idea. Thus as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu (“Time to stop wasting money on fake clicks!”).

Regarding Claim 1 and 10: Zhu discloses a method of identifying advertisement fraud, the method comprising:
collecting a first set of parameters related to users’ activities on an online platform accessed through an online advertisement, wherein the first set of parameters comprise at least one of impression level parameters, click level parameters, install level parameters, and event level parameters, wherein the users’ activities are collected over a predetermined period of time (The entire time frame of this artificial dataset encompasses a range of 27 minutes. Each row of the dataset contains a click record, with the following features: ip: ip address of click. app: app id for marketing. device: device type id of user mobile phone (e.g., iphone 6 plus, iphone 7, huawei mate 7, etc.)  os: os version id of user mobile phone channel: channel id of mobile ad publisher click_time: timestamp of click (UTC) is_attributed: the target that is to be predicted, indicating the app was downloaded. See at least Page 2). 
deriving a second set of parameters by performing feature engineering on the first set of parameters (Feature Engineering …  The click-count-oriented revenue-sharing system provides fertile ground for the fake clicks, so I tried to create a series of features to catch the abnormal behavior patterns of click actions. … I created 25 (=5*5) features by calculating the click count within 1, 3, 10, 30, and 60 seconds ahead of the click record made by a specified ip, os, or device, or through a specific app or channel. For each combination of these five original categorical features (ip, os, app, channel, and device), 40 (=5*(5–1)*2) more created interactive time window count features focus on time interval of 10 and 3 seconds ahead of each click record. For example, ip_channel_10s represents the count of unique ip’s contributing the click on a specific channel in the past 10 seconds, while channel_ip_10s the count of channels a specific ip has clicked on in the past 10 seconds. See at least Page 3). 
reducing dimensions of the second set of parameters using a dimensionality reduction technique to obtain a reduced set of parameters; identifying an optimal parameter set from the reduced set of parameters, wherein the optimal parameter set has highest variance among the reduced set of parameters (In order to visualize the high dimensional dataset, I chose t-Distributed Stochastic Neighbor Embedding (t-SNE), another technique for dimensionality reduction more suitable for 
generating a plurality of data clusters from the reduced set of parameters (The scatter plot of the balanced training data with two resulting dimensions can provide hints in terms of model selection. For example, the graph indicates the highly likely bad performance of SVM in this case. See at least Page 6 and Figure on Page 6). 
identifying anomalies present in the plurality of data clusters, based on the optimal parameter set, wherein the anomalies represent fraudulent traffic related to the online advertisement (I performed an 80/20 train-test split, using the first 80% of click for training and the last 20% as test data. See at least Page 4. Also: I finally chose the well tuned XGBoost model with 20 most important attributes including numerical click count variables and transformed high-cardinality categorical features. The ROC-AUC score on test dataset reached 0.969132, while the overfitting was avoided. See at least Page 9. Also: it is the ability to predict fraud click rather than the interpretability that is emphasized in the case of click fraud, XGBoost unquestionably outperforms other models in terms of its ROC-AUC score. See at least Page 7). 

Regarding Claim 2: Zhu discloses the above limitations. Additionally, Zhu discloses wherein the impression level parameters comprise at least one of an impression time, location, device details, window size, video size, size of used memory, system clock time, and DomLoading (The entire time frame of this artificial dataset encompasses a range of 27 minutes. Each row of the dataset contains a click record, with the following features: ip: ip address of click. app: app id for marketing. device: device type id of user mobile phone (e.g., iphone 6 plus, iphone 7, huawei mate 7, etc.)  os: os version id of user mobile phone channel: channel id of mobile ad publisher click_time: timestamp of click (UTC) is_attributed: the target that is to be predicted, indicating the app was downloaded. See at least Page 2).

Regarding Claim 3: Zhu discloses the above limitations. Additionally, Zhu discloses wherein the click level parameters comprise at least one of a click time, location, and device details (The entire time frame of this artificial dataset encompasses a range of 27 minutes. Each row of the dataset contains a click record, with the following features: ip: ip address of click. app: app id for marketing. device: device type id of user mobile phone (e.g., iphone 6 plus, iphone 7, huawei mate 7, etc.)  os: os version id of user mobile phone channel: channel id of mobile ad publisher click_time: timestamp of click (UTC) is_attributed: the target that is to be predicted, indicating the app was downloaded. See at least Page 2).

Regarding Claim 4: Zhu discloses the above limitations. Additionally, Zhu discloses wherein the install level parameters comprise at least one of install time, device details, application version, Software Development Kit (SDK) version, publisher information, location, and an Internet Protocol (IP) address (The entire time frame of this artificial dataset encompasses a range of 27 minutes. Each row of the dataset contains a click record, with the following features: ip: ip address of click. app: app id for marketing. device: device type id of user mobile phone (e.g., iphone 6 plus, iphone 7, huawei mate 7, etc.)  os: os version id of user mobile phone channel: channel id of mobile ad publisher click_time: timestamp of click (UTC) is_attributed: the target that is to be predicted, indicating the app was downloaded. See at least Page 2).

Regarding Claim 5: Zhu discloses the above limitations. Additionally, Zhu discloses wherein the event level parameters comprise at least one of an event time, location, device details, application version, SDK version, IP address, and publisher information (The entire time frame of this artificial dataset encompasses a range of 27 minutes. Each row of the dataset contains a click record, with the following features: ip: ip address of click. app: app id for marketing. device: device type id of user mobile phone (e.g., iphone 6 plus, iphone 7, huawei mate 7, etc.)  os: os version id of user mobile phone channel: channel id of mobile ad publisher click_time: timestamp of click (UTC) is_attributed: the target that is to be predicted, indicating the app was downloaded. See at least Page 2).

Regarding Claim 6: Zhu discloses the above limitations. Additionally, Zhu discloses wherein the feature engineering comprises at least one of imputation, numerical imputation, handling outliers, binning, log transform, one hot encoding, feature split, and scaling (Data Scaling The range of numeric features highly varies in this project. If a feature in the dataset is big in scale compared to others, this big scaled feature will become dominating and needs to be normalized for the algorithms where Euclidean distance is measured, such as KNN and SVC. I used Standard Scaler from scikit-learn library to conduct data scaling. See at least Page 4). 

Regarding Claim 7: Zhu discloses the above limitations. Additionally, Zhu discloses wherein the dimensionality reduction technique is selected from a group consisting of Principal Component Analysis (PC A), Non-Negative Matrix Factorization (NMF), Kernel PC A, Graph-based kernel PCA, Linear Discriminant Analysis (LDA), Generalized Discriminant Analysis (GDA), Auto-encoder, T-distributed Stochastic Neighbor Embedding (t-SNE), and Uniform Manifold Approximation and Projection (UMAP) (In order to visualize the high dimensional dataset, I chose t-Distributed Stochastic Neighbor Embedding (t-SNE), another technique for dimensionality reduction more suitable for visualization. See at least Page 5. Also: I fed 13 features generated by PCA, retaining 95% of the variance, to linear models — logistic regression and LDA. See at least Page 7). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu (“Time to stop wasting money on fake clicks!”) in view of Masud et al. (US 2012/0054184 A1). 

Regarding Claim 8: Zhu discloses the above limitations. Zhu does not appear to disclose analyzing properties of the anomalies, and classifying the properties of the anomalies based on at least one of payment status, source of transaction, and geography of transaction, to identify the fraudulent traffic related to the advertisement, wherein structure and properties are analyzed based on at least one of Dunn index, Silhouette coefficient, and Inertia.
	However, Masud teaches analyzing properties of the anomalies, and classifying the properties of the anomalies, wherein structure and properties are analyzed based on at least one of Dunn index, Silhouette coefficient, and Inertia (For instance, the illustrative embodiments may wait to determine whether more such F-outliers appear in the streams that observe strong cohesion among themselves. If a sufficient number of such strongly cohesive and well separated F-outliers are observed, a novel class may be assumed to have appeared, and the F -outliers may be classified as a novel class instance. See at least [0058]. Also: Therefore, F-outliers are potential novel class instances, and they may be temporarily stored in the buffer buf (see Process 4) to observe whether they also satisfy the cohesion property. Then a determination is made as to whether there are enough F-outliers that are close to each other. This may be performed by computing the following metric, which is called, the q-Neighborhood Silhouette Coefficient, or q-NSC. See at least [0213]). 
	Zhu provides techniques for identifying advertising traffic fraud, upon which the claimed invention’s classification of advertising traffic fraud can be seen as an improvement. However, Masud demonstrates that the prior art already knew of classifying outlying data as well as the specific classifying technique recited. One of ordinary skill in the art could have easily applied the techniques of Masud to the system of Zhu to classify the advertising traffic fraud. One of ordinary skill in the art would have . 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu (“Time to stop wasting money on fake clicks!”) in view of Fagan (US 2014/0359759 A1). 

Regarding Claim 9: Zhu discloses the above limitations. Additionally, Zhu discloses deterministically detecting the fraudulent traffic related to the advertisement corresponding to a predefined action against clicking of the advertisement (I performed an 80/20 train-test split, using the first 80% of click for training and the last 20% as test data. See at least Page 4. Also: I finally chose the well tuned XGBoost model with 20 most important attributes including numerical click count variables and transformed high-cardinality categorical features. The ROC-AUC score on test dataset reached 0.969132, while the overfitting was avoided. See at least Page 9. Also: it is the ability to predict fraud click rather than the interpretability that is emphasized in the case of click fraud, XGBoost unquestionably outperforms other models in terms of its ROC-AUC score. See at least Page 7). However, Zhu does not appear to disclose verifying presence of the fraudulent traffic related to the advertisement using Benford’s law.
	Fagan teaches verifying the presence of the fraudulent data using Benford’s law (Step 306 is for performing, for each identified field, Benford analysis and for acquiring a distribution for that field. In each field, missing values are ignored and a call is made to a Benford engine in statistical analysis framework 202 to perform the analysis. The end result is a distribution (a percentage occurrence) of the leading digit for that field for all the appropriate records (see FIG. 5). A percentage occurrence of a leading digit for each field will differ from a theoretical Benford distribution by an amount. See at least [0049]. Also: Step 308 is summing, for each record, the number of times within the record where the occurrence of a leading digit occurs outside an expected range for that digit and for that field. The range for a preferred embodiment is 10% either side of the expected occurrence from Benford law because 10% renders an appropriate number of results. However, tighter or looser tolerances can be chosen depending on the 
Zhu provides techniques for identifying advertising traffic fraud, upon which the claimed invention’s use of Benford’s law to verify fraud can be seen as an improvement. However, Fagan demonstrates that the prior art already knew of using Benford’s law to verify fraud in data. One of ordinary skill in the art could have easily applied the techniques of Fagan to the system of Zhu to check identified fraud. Further, one of ordinary skill in the art would have recognized that such an application of Fagan would have predictably resulted in an improved system which could validate identified fraud. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Zhu and the teachings of Fagan.

Response to Arguments
Applicant’s Argument Regarding 112(a) Rejections of claims 1-10: “Applicant sufficient describes the claim features of “identifying an optimal parameter set from the reduced set of parameters” in the filed specification to comfortable show possession to one skilled in the art of identifying advertisement fraud. For example, the filed specification adequately describes structure performing the function of transforming high dimensional data to reduced dimensional data leading to the creation of plural clusters, and subsequently differentiating them based on payment status, source, and/or geography to detect fraudulent advertising traffic. 
Examiner’s Response: Applicant's arguments filed 3 February 2022 have been fully considered but they are not persuasive. Applicant’s various assertions that the specification provides adequate support are unpersuasive. As explained in the rejections above, for example, the disclosure merely repeats the limitation of the claim, and provides no explanation for how anomalies are identified based on the optimal parameter set. 

Applicant’s Argument Regarding 112(b) Rejections of claims 1-10: Claims 1-8 have been amended. 
Examiner’s Response: Applicant's amendments filed 3 February 2022 have been fully considered. The rejections have been updated or withdrawn as appropriate based on the amendments. 

Applicant’s Argument Regarding 101 Rejections of claims 1-10: 
The claim is neither directed to marketing activity nor advertising activity. Rather the claim is directed to identifying fraud. 
Claims 1-10 offer additional claims features that integrate the system and method for detecting advertising fraud into a practical application. For example, claim 1 defines a method of identifying advertising fraud including steps of collecting a first set of parameters related to users’ activity on an online platform comprising at least one impression level, click level, install and events level parameters over a predefined period of time. 
The claim features also reflect an improvement of the computer’s functionality and additional an improvement to the technology of detecting fraudulent advertising traffic using big data. 
Examiner’s Response: Applicant's arguments filed 3 February 2022 have been fully considered but they are not persuasive.
Applicant’s assertion is unpersuasive. Examiner notes that applicant concedes that the claim is “directed to identifying fraud.” Examiner notes that the claim plainly focuses on advertisement fraud, noting at least the preamble of claim 1: “a method of identifying advertisement fraud”. Thus the examiner hopes that applicant can recognize that the claim is directed to identifying advertisement fraud. Further, it should be clear that identifying advertising fraud falls within the interests and activities of marketers and advertisers. 
The identified features are considered part of the abstract idea, and as such are not “additional elements” to be considered under Prong 2. Additionally, Examiner notes that MPEP 2106 identifies mere data gathering specifically as the sort of additional element which only adds insignificant extra-and they are not, they would likely not integrate the abstract idea into a practical application. 
Per MPEP 2106.05(a): “If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification.” The specification does not appear to include a technical explanation of implementing the claimed invention, and instead only describes the implementation in highly functional and results oriented language. As such, the specification suggests that the claims do not present a technical improvement. Therefore applicant’s argument is unpersuasive. 

Applicant’s Argument Regarding 102 Rejections of claims 1-7: 
“Regarding claim 1, Zhu fails to teach or suggest the claims features. See p. 9 of the specification.”
Zhu is directed to “Click Fraud” which is operationally distinct. Namely, Click Fraud may operationally focus on click level attributes instead of the features defined in claim 1.  
Zhu fails to suggest a method of one hot encoding as defined in claim 6. 
Zhu also would not have been employed as a base reference for an obviousness rejection given its substantially different method of operation. 
Examiner’s Response: Applicant's arguments filed 3 February 2022 have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Additionally, Examiner notes that it is unclear why applicant is referencing the specification rather than their claims. 
The assertion that the reference is “operationally distinct” does not address whether the identified limitations teach the claimed invention. Further, Examiner notes that the claims expressly encompass processing “click level parameters.” Further, Examiner notes that one of ordinary skill in the art would understand “click fraud” to be a kind
Examiner notes that “one hot encoding” is recited in claim 6 as a limitation in the alternative (e.g., “at least one of…”).
Applicant’s understanding of analogous arts appears to be unreasonably narrow. Zhu is clearly analogous art to the claimed invention, as it plainly commends itself to an inventor’s intention in considering a problem of identifying advertising fraud. 

Applicant’s Argument Regarding 103 Rejections of claims 8 and 9:
Any modification of Zhu and Masud with render Zhu unsatisfactory for its intended purpose. 
Fagan does not describe how its technology would work for advertising fraud detection versus just click fraud detection. 
Examiner’s Response: Applicant's arguments filed 3 February 2022 have been fully considered but they are not persuasive.
Applicant provides no explanation of how modifying Masud with Zhu would render it unsatisfactory for its intended purpose.
There is no requirement for Fagan to provide such a description for Fagan to be used as a reference. 

Additional Considerations
The prior art made of record and not relied upon that is considered pertinent to applicant’s disclosure can be found in the Office Action dated 3 August 2021.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515. The examiner can normally be reached M-F, 12pm-10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bion A Shelden/Examiner, Art Unit 3681                                                                                                                                                                                                        2022-02-10